Citation Nr: 1018091	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  97-32 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including bronchial asthma with history of 
bronchitis and allergic rhinitis, to include as secondary to 
herbicide exposure.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 





INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1971.  He had service in Vietnam, and his awards include the 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Veteran's claims file was 
subsequently transferred to the VA RO in Philadelphia, 
Pennsylvania.

In March 2003, the Board issued a decision denying the 
benefit sought on appeal. The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and the Court, in an August 2003 order granting a 
joint motion, vacated the March 2003 Board decision and 
remanded the matter.  Thereafter, the Board remanded the case 
in May 2004 and February 2006.  In May 2006, the Board again 
denied the benefit sought on appeal.  The claimant appealed 
this decision to the Court, and the Court, in a September 
2006 order granting a joint motion, vacated the May 2006 
Board decision and remanded the matter.  

In April 2007, the Board bifurcated the claim based on the 
fact that the Veteran presented a new theory of entitlement - 
secondary to herbicide exposure.  The Board denied the non-
herbicide-exposure part of the claim and remanded the 
herbicide-exposure part of the claim.  The claimant appealed 
the denial to the Court, and in a November 2009 memorandum 
decision, the Court vacated the April 2007 denial and 
remanded the matter on the basis that the case was not ripe 
for judicial review because additional proceedings ordered by 
the Board on the herbicide-exposure portion of the claim 
could potentially develop evidence that supports a grant of 
service connection on the non-herbicide-exposure portion.  
The herbicide-exposure part of the claim is before the Board.  
In light of the Court's decision, the issue is as stated on 
the title page.





FINDINGS OF FACT

1.  While not engaged in combat, the Veteran performed duties 
involving the burning of human feces with gasoline on a 
single day.

2.  The appellant engaged in combat with the enemy several 
days following the burn duties.

3.  The claimant's statements regarding in-service 
respiratory symptomatology following his participation in a 
burn detail are not credible.

4.  The preponderance of competent and credible evidence 
shows no nexus between the post-service diagnosis of a 
respiratory disability, to include bronchial asthma with a 
history of bronchitis and allergic rhinitis, and service, to 
include exposure to herbicides.


CONCLUSION OF LAW

A respiratory disability, to include bronchial asthma with a 
history of bronchitis and allergic rhinitis, was not incurred 
or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 
1116, 1154, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA - 
pursuant to the Board's May 2004 and April 2007 remands - 
notified the Veteran in May 2004, June 2007, and July 2009 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The claim was most recently readjudicated in a November 2009 
supplemental statement of the case.  Thus, any timing error 
as to notice of the VCAA was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

The RO did not issue a rating decision on the herbicide-
exposure part of the claim.  Nonetheless, the July 2007 and 
November 2009 supplemental statements of the case 
readjudicated the claim, and there is no indication that the 
pro forma act of transferring essentially the same words from 
these supplemental statements of the case onto VA rating 
sheet forms would have been more thorough than the analyses 
provided therein.  Although the Secretary is required to 
comply with remand orders, it is substantial compliance, not 
absolute compliance, that is required.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
violation of due process when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order"). The Board, therefore, finds that the 
RO substantially complied with the remand instructions by 
issuing the July 2007 and November 2009 supplemental 
statements of the case.  Hence, another remand is not in 
order.  

The Veteran was provided notice in the April 2007 remand that 
the Secretary of VA had previously determined, based on 
analyses conducted by the National Academy of Science, which 
included a review of thousands of peer reviewed studies, that 
an association between respiratory disorders (other than 
certain respiratory cancers) and herbicides does not exist.  
72 Fed.Reg. 32,395 (June 12, 2007).  Based on the notice 
provided in the remand, and the public notice issued in the 
Federal Register, the appellant is not denied due process by 
the Board's consideration of the findings of the National 
Academy in this decision.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The RO obtained the Veteran's service treatment records, and 
the claimant submitted his private treatment records.  
Pursuant to the February 2006 remand, the appellant was 
afforded a second Board hearing.  Pursuant to the September 
2006 Court Order, the Board provided a copy of the transcript 
of the March 2006 hearing to the Veteran's then counsel.  The 
RO obtained a VA examination in February 1996, and the VA 
examiner rendered a medical opinion in September 1996.

The Veteran contends that his service medical records might 
be incomplete, because they do not contain a record of his 
visit in June 1970 to a dispensary in service.  He argues 
that the absence from the service medical records of a June 
1970 letter to him from his Division's Inspector General, 
which he has since provided to VA, suggests that medical 
records may be missing.  He also has submitted an article 
indicating that the dispensary he purportedly visited was 
attacked in November 1970, killing or wounding all present 
medical personnel.  The Board finds, however, that the 
absence of the June 1970 correspondence from the service 
medical records is unsurprising, given that the letter 
addresses a policy matter.  That fact does not suggest that 
any medical records are missing from the Veteran's file. In 
addition, while the dispensary visited by the Veteran was 
attacked (without any description of the resulting damage to 
the facility itself), the appellant was evacuated from 
Vietnam four months before the attack.  Moreover, he has been 
equivocal as to whether he actually was treated at the 
dispensary; he last testified that he left the dispensary 
before being treated, raising the question whether any 
treatment record was ever created.  The Board has reviewed 
the service medical records, which contain entries for each 
year he served, and has found nothing to suggest that any 
service medical records remain outstanding.

VA did not provide the Veteran with another examination or 
secure a medical opinion to address the question of 
entitlement to service connection for a respiratory disorder 
secondary to herbicide exposure.  In this respect, an 
examination or medical opinion is not necessary to decide the 
merits of this claim.  Under the Veterans Claims Assistance 
Act of 2000 VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold to trigger the duty to provide an 
examination or opinion is rather low.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Here, however, the competent medical 
evidence of record is sufficient to decide the claim.  While 
there is competent evidence that the appellant has a current 
respiratory disability, there is no competent evidence, based 
on the facts involving his case, that the Veteran's 
reparatory disorder is related to his in-service exposure to 
herbicides.  In this respect, standing alone the literature 
submitted by the appellant in support of a relationship 
between his respiratory disorder and his in-service exposure 
to herbicides is simply too general to make a causal link.  
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509 (1998).  This is particularly true given that 
treatise evidence pointed only to an increased risk amongst 
chemical corps service personnel, but not amongst other 
soldiers who served in Vietnam.  Given the fact that the 
appellant did not serve in the chemical corps there is no 
need for a specialty examination.  Moreover, the document 
pertaining to the dangers of burn pits in Iraq pertained to 
burning more than just human waste.  Rather, it pertained to 
the burning of waste with other materials to include plastic 
bottles and hazardous materials.  Hence, the findings of that 
article are insufficient to warrant ordering another VA 
examination. 

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  38 
C.F.R. § 3.380 (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases does not include 
asthma, bronchitis, or allergic rhinitis.  The presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See 72 Fed. Reg. 32,395 
(June 12, 2007).

Even if the statutory presumptions are inapplicable, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing entitlement to service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran has bronchial asthma with a history of chronic 
bronchitis, along with allergic rhinitis.  He claims that 
these disabilities are due to his participation in an in-
service burn duty, or in the alternative, due to in-service 
herbicide exposure.

In adjudicating a claim, the Board must assess the competence 
and credibility of a veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to 
assess the credibility and weight given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency to report symptoms, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also 
Buchanan, 451 F.3d at 1337 (The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to a veteran's ability to prove his claim of entitlement 
to disability benefits based on that competent lay evidence).

After considering all the evidence of record, the Board finds 
the preponderance of the most probative and competent 
evidence is against finding a nexus between the current 
disabilities and service.  Moreover, there is no credible 
evidence of continuity of symptomatology.

Combat service

The Veteran argues that service connection is warranted on 
the basis that he is a combat veteran.  Given the appellant's 
receipt of the Combat Infantryman's Badge, the Board finds 
that he did serve in combat while in Vietnam.  

In the case of a veteran who was engaged in combat with enemy 
forces during a period of war, VA shall accept as sufficient 
proof of service connection such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Service connection of such a disease or injury may 
be rebutted by clear and convincing evidence to the contrary.  
Id.

The effect of 38 U.S.C.A. § 1154 is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  The law, however, does not create 
a presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Smith v. Derwinski, 2 Vet. App. 137 (1992).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the Federal Circuit articulated a three-step sequential 
analysis to be performed when a combat veteran seeks benefits 
under the method of proof provided by 38 U.S.C.A. § 1154(b).  
Initially, VA must determine whether a veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  If a veteran 
produces credible evidence that would allow a reasonable 
fact-finder to conclude that the alleged injury or disease 
was incurred in service, then that veteran has produced 
"satisfactory evidence" to satisfy the first step under the 
statute.  This determination requires the credibility of that 
veteran's evidence to be judged standing alone and not 
weighed against contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court 
found that, in determining whether documents submitted by a 
veteran constitute "satisfactory" evidence under 38 U.S.C.A. 
§ 1154(b), VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing that veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  At 
this point, a factual presumption arises that the alleged 
injury or disease is service-connected.  Id.

It is in the third step under Collette that VA is to weigh 
evidence contrary to that which established the presumption 
of service connection.  If VA meets its burden of presenting 
clear and convincing evidence to the contrary, the 
presumption of service connection is then rebutted.

The Board finds that the burning of feces with gasoline is 
not a duty incident to combat.  The Veteran was not engaged 
in combat while he was performing this duty, and the Board 
cannot conceive how the orderly disposal of human feces could 
be construed as combat.  More importantly, the appellant 
himself testified that he joined the unit with which he 
participated in combat days after the burn duty.  See March 
2006 hearing transcript, page 5.  While the appellant 
suggests that all of Vietnam was a combat zone, and that his 
mere presence there constitutes combat service, VA's Office 
of General Counsel held that 38 U.S.C.A. § 1154(b) requires 
that a veteran have actually participated in combat with the 
enemy, and does not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves engage 
in combat with the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 
6257 (2000). Again, the Board acknowledges the fact that the 
claimant later served in combat.  At the time he was assigned 
this detail, however, the Board finds that he was not in 
combat.

While the Veteran has presented evidence concerning the 
bombing of his unit's dispensary in November 1970, suggesting 
that this attack destroyed documentation of his treatment and 
evidence that he visited the dispensary, at best this would 
be evidence of the destruction of treatment records, and not 
evidence that the appellant was in combat at the time of his 
receipt of treatment.

Accordingly, the Board finds that the first prong of the 
Collette analysis has not been satisfied, and that the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
are not applicable to the Veteran's claim with respect to any 
symptoms he claims to have experienced while burning feces 
prior to joining his combat unit.

The Veteran is competent to testify as to in-service 
symptomatology and his continuity of symptomatology.  
Therefore, the Board finds that his assertions that he had 
in-service respiratory symptomatology after participating in 
burn duty in which feces were burned, and that he has had 
respiratory symptomatology ever since to be competent.  

The appellant's assertions, however, are not, to use his 
word, sacrosanct because he is a combat veteran.  Moreover, 
while the claimant had earned a history degree prior to 
service, his credibility does not depend on his educational 
level relative to other enlisted men, nor does it depend on 
the type of degree.  As explained below, the evidence of 
record does not show that his assertions of in-service 
respiratory symptoms and continuous symptoms thereafter to be 
credible.

Regarding the Veteran's alleged in-service respiratory 
symptomatology, the claimant's report of such symptomatology 
is incredible when viewed against the entire evidence of 
record.  Service treatment records are silent for any 
complaints, finding or diagnosis of bronchial asthma, 
bronchitis, or asthma.  While the appellant was treated for a 
chest cold while hospitalized in July 1970, treating 
clinicians did not suggest it was anything other than a chest 
cold, and the clinical notes do not mention any burn duty in 
connection with his symptoms.  

The Veteran contends that the June 1970 letter from the 
United States Army Americal Division's Inspector General is 
evidence that he was experiencing respiratory symptoms 
associated with the burn duty severe enough to prompt him to 
complain.  Unfortunately, his original letter to the 
Inspector General is not of record, but there is no 
suggestion in the Inspector General's response that the 
appellant had suffered adverse medical consequences from 
these duties.  To the contrary, the correspondence, in 
referring to arguments concerning pride in oneself and the 
uniform, suggest that the claimant's letter concerned his 
disgust over having to perform the duty.  Indeed, the Veteran 
testified that his complaint to the Inspector General was 
based, at least in part, on his dissatisfaction with the 
duty.  See June 2002 hearing transcript, page 11.

Consequently, while the Inspector General's letter confirms 
that the Veteran was assigned to burn duties, it is not 
competent evidence showing that he suffered any adverse 
chronic respiratory symptomatology from the performance of 
that duty.

The Veteran also relies on the December 1970 newspaper 
article to argue that pertinent treatment records from the 
attacked dispensary were lost in the bombing.  The Board 
points out, the interpretation of Mr. T.C. notwithstanding, 
that the article does not state or even suggest that the 
dispensary itself was completely destroyed, or that records 
maintained by that dispensary were destroyed.  In any event, 
even if records held by the dispensary were destroyed in the 
attack, this does not constitute affirmative evidence either 
that the appellant was treated for a respiratory disability 
following his single day of duty burning human waste, or that 
a record of such treatment was made, or that any treatment 
was for a bronchial reaction.

The Veteran himself has provided inconsistent accounts of 
whether he was actually treated at the dispensary.  In 
statements prior to June 2002, he indicated that he 
complained to his superiors about his symptoms, but that they 
took no action.  At his June 2002 hearing, he testified that 
he in fact did receive medication for bronchial asthma 
following the burn duty.  See June 2002 hearing transcript, 
page 7.  At his March 2006 hearing, he testified instead that 
he visited the dispensary, but left before being treated, and 
never received treatment while in service.  See March 2006 
hearing transcript, page 4.

The only evidence concerning an in-service respiratory 
symptomatology comes from the claimant himself, decades after 
the purported event.  Because they were prepared 
contemporaneously with service, the Board assigned far 
greater weight to the negative service treatment records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by a veteran).  The appellant's service 
treatment records are more reliable, in the Board's view, 
than the Veteran's unsupported assertion, made in connection 
with his claim for monetary benefits.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

In short, the Board places great weight on the fact that 
service treatment records show no treatment for respiratory 
symptomatology related to his burn duty, great weight on the 
fact that a February 1972 VA examination report shows no 
complaints of respiratory symptomatology, and great weight on 
the fact that the appellant did not claim a respiratory 
disability until decades postservice.  Although the Veteran 
testified at the June 2002 hearing that he probably told the 
February 1972 VA examiner about his respiratory 
symptomatology, the February 1972 VA examination shows that 
his health was described as "good."  Thus, the Board 
assigns greater weight to the findings in the February 1972 
VA examiner than to the appellant's testimony about that 
examination years later in connection with a claim for 
monetary benefits.  The Board finds not credible the 
assertions of chronic in-service respiratory symptomatology 
following participating in burn detail.

The Board also finds the Veteran's credibility lacking as to 
his report of continuity of symptomatology.  As noted above, 
the postservice February 1972 VA examination report reflects 
no documented complaints of respiratory symptomatology and 
indeed his health was described as "good."  The Board 
assigns greater probative value to what the February 1972 VA 
examiner reported than on the appellant's later assertion of 
continuity of symptomatology made in connection with a claim 
for monetary benefits.

The Board has reviewed all service treatment records and 
private treatment records, the report of the February 1996 VA 
examination reports and the statements of Dr. Barasch and 
Seligman.  There is, however, no competent medical evidence 
linking allergic rhinitis to the in-service burn duty.  As 
for the bronchial asthma with a history of bronchitis, there 
are two arguably favorable medical opinions.  In contrast, 
the February 1996 VA examination, with a September 1996 
addendum includes an unfavorable medical nexus opinion.  In a 
July 2007 statement, the Veteran argues that the favorable 
medical evidence outweighs the opinion of one VA doctor.

While the Board is not free to ignore the opinion of a 
treating physician, neither is it required to accord it 
additional weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  The Federal Circuit has declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).  A medical opinion may not be discounted solely 
because the doctor did not review the claims file.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Hence, the 
question is whether an examiner was informed of all relevant 
facts in rendering a medical opinion.  Id.  

With respect to Dr. Seligman's August 1995 statement, while 
he indicated that the type of injury caused by burning human 
feces triggers asthma in genetically prone individuals, he 
did not indicate or suggest that the Veteran was such a 
genetically prone individual. The appellant testified that 
Dr. Seligman did not perform any tests to determine if he was 
genetically prone to develop asthma from such an injury, and 
the claimant also testified that he was not aware of any 
family history of the disorder.  See June 2002 hearing 
transcript, pages 15-16.  In short, there is no competent 
evidence that the Veteran is in fact the type of genetically 
prone individual mentioned by Dr. Seligman.  Moreover, Dr. 
Seligman did not specifically note that the appellant 
performed burn duties on only a single occasion.

As to Dr. Barasch's November 2002 opinion, he concluded, 
based on the Veteran's account to him of developing 
congestion and a cough after performing burn duties, that in 
light of the temporal relationship of those symptoms and the 
burn duty, it was possible that the duties played a role in 
the development of bronchial inflammation and reactive 
airways disease, and that the disorders may have developed in 
part from the inhalation of burning hydrocarbons.  There is 
no indication, however, that Dr. Barasch reviewed the claims 
files, or that he was aware that the appellant did not 
perform burn duty for more than one day.  Moreover, Dr. 
Barasch's use of the word "possible" renders his opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus).  

The Board is mindful that a medical opinion will not be 
rejected solely on the rationale that it was based on history 
given by the claimant without first testing credibility of 
the history on which it was based.  Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  The Board, however, gives the 
opinion of the Dr. Barasch no weight because it was based on 
the appellant's medical history that, as discussed above, the 
Board finds incredible.

The February 1996 VA examiner noted the absence of pulmonary 
findings or complaints in service or at the February 1972 
examination, and concluded that if the Veteran did not 
develop pulmonary symptoms as an immediate response to 
burning gasoline and feces in service, then the current 
pulmonary problems were unrelated to that incident.  As 
discussed above, there is no credible evidence that the 
appellant developed any pulmonary symptoms were an immediate 
or even delayed response to the burn duty.  Therefore, this 
opinion is not favorable.

Turning to the herbicide-exposure theory of entitlement, the 
Veteran's service records confirm that he served in the 
Republic of Vietnam.  Hence, the Board presumes that the 
appellant was exposed to Agent Orange in service.   

Initially, the Board finds that the medical treatise 
submitted by the Veteran in December 2009 indicating that 
symptoms from exposure to open-air burn pits include signs of 
acute respiratory problems is not competent medical nexus 
evidence which would provide a basis to grant the appeal.  
Medical treatise information that is general or inconclusive 
is insufficient to support a claim.  Sacks.  A medical 
treatise, textbook, or article must provide more than 
speculative, generic statements.  Rather, it must discuss 
medical relationships with a degree of certainty for the 
facts of a specific case.  Wallin, 11 Vet. App. at 514.  
Further, as discussed previously, the submitted treatise and 
July 2009 Navy Times article in no way pertains to the 
appellant's specific circumstances.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).

The Veteran submitted a study titled Health Status of Army 
Chemical Corps Vietnam Veterans Who Sprayed Defoliant in 
Vietnam that was published in the American Journal of 
Industrial Medicine.  This study shows that the odds ratio 
for chronic respiratory diseases were elevated, but not 
significantly, for those who served in Vietnam, but that the 
odds ratios were significantly elevated among those Vietnam 
veterans who sprayed herbicides.  It is again noted, however, 
that the appellant did not serve in the Army Chemical Corps.  
He did not have a military occupational specialty code 
indicating chemical operations.  He did not attend the Army 
Chemical School.  Finally, there is no evidence that he 
personally sprayed herbicides in Vietnam.  Hence, the article 
is insufficient to provide a basis to grant the benefit 
sought.

Moreover, the Board places greater weight on the finding of 
the Secretary of VA.  In this regard, the National Academy of 
Sciences has concluded in various reports that there is 
inadequate or insufficient evidence to determine an 
association between exposure to herbicides and non-malignant 
acute or chronic respiratory disorders.  See 72 Fed. Reg. at 
32,403.  Taking account of the available evidence and 
National Academy's analysis, the Secretary of VA found that 
the credible evidence against an association between 
herbicide exposure and respiratory disorders outweighs the 
credible evidence for such an association, and determined 
that a positive association does not exist.  Id.
 
Currently, the only evidence supporting the claim that a 
respiratory disorder is due to service is the statements and 
testimony of the Veteran and the statement of T.C.  Bronchial 
asthma and allergic rhinitis are disabilities for which lay 
evidence of etiology is not competent nexus evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board acknowledges that the appellant has a Masters in Social 
Work.  Social workers, however, do not have sufficient 
training to render medical opinions on diagnosis and etiology 
of respiratory diseases.  Therefore, the Veteran's 
assertions, as well as T.C.'s, are not competent medical 
evidence.  See Black v. Brown, 10 Vet. App. 279 (1997) (an 
opinion may be reduced in probative value even where the 
statement comes from someone with medical training, if the 
medical issue requires special medical knowledge).

While the Veteran now has bronchial asthma with a history of 
chronic bronchitis, as well as allergic rhinitis, with the 
preponderance of competent and credible evidence not linking 
the diseases to service, the benefit sought on appeal cannot 
be granted.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a respiratory 
disability, to include bronchial asthma with a history of 
bronchitis and allergic rhinitis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


